Title: Thomas Jefferson to James Ronaldson, 3 December 1810
From: Jefferson, Thomas
To: Ronaldson, James


          
            Sir
            Monticello Dec. 3. 10.
          
           I now return you the paper you were so kind as to inclose to me. the hint to the two belligerents of disarming each other of their auxiliaries, by opening asylums to them and giving them passages to this country, is certainly a good one. Bonaparte has mind enough to adopt it, but not the means.  England again has the means but not mind enough. she would prefer losing an advantage over her enemy to giving one to us. it is an unhappy state of mind for her, but I am afraid it is the true one.  she presents a singular phaenomenon of an honest people whose constitution, from it’s nature, must render their government for ever dishonest: and accordingly from the time that Sr Robert Walpole gave to the constitution that direction which it’s defects permitted, morality has been expunged from their political code. I think the paper would might do good if published, & could do no harm. it cannot lessen our means of availing ourselves of the same resource in case of our being at war with either belligerent. the only difficulty in these cases (and in the revolution war we found it a great one) is the conveying the invitation to the adverse troops. accept my salutations & assurances of respect
          
            Th:
            Jefferson
        